ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension from practice of GREGORY M. IMPERIALE of NORTHFIELD, who was admitted to the bar of this State in 1981, and GREGORY M. IMPERIALE having been ordered to show cause why he should not be temporarily suspended from practice and why the Court *336should not take such other action as it deems appropriate; and good cause appearing;
It is ORDERED that pursuant to Rule l:20--3(g)(4), GREGORY M. IMPERIALE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GREGORY M. IM-PERIALE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that GREGORY M. IMPERIALE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GREGORY M. IMPERIALE comply with Rule 1:20-20 dealing with suspended attorneys.